
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



FLUOR EXECUTIVES'

SUPPLEMENTAL BENEFIT PLAN

(Amended and Restated as of January 1, 2008)


1

--------------------------------------------------------------------------------




AMENDED AND RESTATED

FLUOR EXECUTIVES' SUPPLEMENTAL BENEFIT PLAN


        The purpose of this Fluor Executives' Supplemental Benefit Plan, which
is hereby amended and restated effective as of January 1, 2008, is to provide
specified benefits to a select group of management and highly paid executives of
Fluor Corporation, a Delaware corporation, and its subsidiaries, if any, that
sponsor the Plan (collectively with the Trust (as defined below), the
"Company"), in accordance with the following terms and conditions. The Plan
shall be interpreted in a manner consistent with Code section 409A, the final
regulations issued thereunder, and any other applicable guidance from the
Internal Revenue Service. This amendment and restatement of the Plan shall not
apply to any Executive whose entire Benefit is a Grandfathered Benefit, and the
previous version of the Plan shall apply to any such Executive.

1.Definitions.    For purposes of this Plan, unless otherwise clearly apparent
from the context, the following phrases or terms (and their related meanings)
shall have the following indicated meanings:

(a)"Committee" shall mean the Executive Compensation Committee appointed
pursuant to Section 8 below.

(b)"Administrator" shall have the meaning set forth in Section 8 below.

(c)"Adverse Change in Employment Condition" shall mean, with respect to an
Executive, any of the following:

(i)The Executive experiences a Termination of Employment for any reason other
than a voluntary resignation.

(ii)The Executive experiences any material change of his or her duties with a
material reduction in his or her responsibilities or compensation.

(iii)The Executive experiences any mandatory change in the geographic location
of his or her principal place of business with a reduction in his or her
compensation.

(d)"Beneficiary" shall mean the person or persons designated as such in
accordance with Section 7.

(e)"Beneficiary Designation Form" shall mean the form established from time to
time by the Committee that an Executive completes, signs and returns to the
Committee to designate one or more Beneficiaries.

(f)"Benefit" shall mean, with respect to an Executive, the Executive's
Pre-Retirement Death Benefit, Retirement Benefit, Disability Benefit or Change
in Control Benefit, as determined in accordance with Section 6.

2

--------------------------------------------------------------------------------



(g)A "Change in Control Event" shall occur if there is a change in ownership of
the Company or a change in the effective control of the Company within the
meaning of Code section 409A. For example, a change in the ownership of the
Company occurs on the date that any one person, or more than one person acting
as a group (as determined pursuant to the regulations under Code section 409A),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company. In addition, for
example, a change in effective control of the Company occurs on either of the
following dates: (1) the date any one person, or more than one person acting as
a group acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30 percent or more of the total voting power of the stock
of the Company, or (2) the date a majority of members of the Company's Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company's Board
of Directors before the date of the appointment or election.

(h)"Code" shall mean the Internal Revenue Code of 1986, as amended.

(i)"Company" shall mean Fluor Corporation, a Delaware Corporation, and its
subsidiaries, if any, which sponsor the Plan. Notwithstanding the foregoing, if
the context so requires, "Company" shall also mean the Trust.

(j)"Death Benefit" shall mean, with respect to an Executive, the Executive's
Pre-Retirement Death Benefit.

(k)"Disability" or "Disabled" shall mean a determination that an Executive is
disabled made by either (i) the carrier of any individual or group long-term
disability insurance policy, sponsored by the Company, or (ii) the Social
Security Administration. Upon request by the Company, the Executive must submit
proof of the carrier's or Social Security Administration's determination.

(l)"Employment" shall mean full-time or substantially full-time employment by
the Company or any Subsidiary of the Company, including any approved leave of
absence.

(m)"Endorsement" shall mean, with respect to an Executive, the endorsement, in
favor of the Executive and contained in the Policy, in the amounts set forth in
Schedule A-1 and A-2 of Section 2 of the Executive's Plan Agreement, and in a
form acceptable to the Insurer, entitling the Executive to designate a
Beneficiary to receive the Executive's Pre-Retirement Death Benefit, if any,
from the Policy. Notwithstanding any other provision of this Plan that may be
construed to the contrary, the Endorsement shall be null and void and of no
further effect upon and after the Endorsement Termination Date, and any proceeds
under the Policy shall be paid to the Company thereafter.

(n)"Endorsement Termination Date" shall mean the date on which occurs the first
of the following events:

(i)The Executive Retires;

(ii)The Executive experiences a Termination of Employment;

(iii)The second anniversary of the date the Executive experiences a Disability;
or

(iv)The Plan is terminated by the Executive or the Company in accordance with
Section 13.

(o)"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

3

--------------------------------------------------------------------------------



(p)"Executive" shall mean an employee of the Company, or any Subsidiary of the
Company, who is selected by the Administrator to participate in this Plan, and
who enters into a Plan Agreement and completes a Beneficiary Designation Form
accepted by the Administrator.

(q)"Form of Retirement Benefit" shall mean, with respect to an Executive, the
Lump Sum Benefit or the Salary Continuation Benefit as set forth in
Section 6(c).

(r)"Grandfathered Benefit" shall mean, as to each Executive, the portion of his
or her Benefit that is earned and vested as of December 31, 2004 (as determined
pursuant to applicable Internal Revenue Service guidance).

(s)"Insurer" shall mean, as to each Executive, the insurer(s) specified in his
or her Plan Agreement.

(t)"Lump Sum Benefit", with respect to an Executive at a particular age, shall
have the following meanings:

(i)For (a) a Normal Retirement, or (b) a Change in Control Benefit at age
fifty-five (55) or older, the Executive's Lump Sum Benefit shall be the amount
set forth as such in Schedule B of Section 2 of the Executive's Plan Agreement.

(ii)For a Change in Control Benefit at age fifty-four (54) or younger, the
Executive's Lump Sum Benefit shall be equal to the Lump Sum Benefit set forth as
such in Schedule B of Section 2 of the Executive's Plan Agreement for a Change
in Control Benefit, discounted at a rate equal to 7.5% per annum, compounded,
for each year that the Executive is younger than age fifty-five (55), including
any partial year.

(u)"Non-Grandfathered Benefit" shall mean, as to each Executive, the portion of
his or her Benefit that is not a Grandfathered Benefit.

(v)"Normal Retirement" shall mean, with respect to an Executive, severance from
employment with the Company on or after the date upon which the sum of his or
her age and service with the Company is at least 55 years for any reason, other
than leave of absence, death or disability.

(w)"Plan" shall mean the Amended and Restated Fluor Executives' Supplemental
Benefit Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time. The Plan is hereby amended
and restated effective as of January 1, 2008.

(x)"Plan Agreement" shall mean, with respect to an Executive, a written
agreement, as may be amended from time to time, which is entered into by and
between the Company and an Executive. Each Plan Agreement shall provide for the
entire benefit to which such Executive is entitled under the Plan; should there
be more than one Plan Agreement, the Plan Agreement bearing the latest date of
execution by the Company shall supersede all previous Plan Agreements in their
entirety and shall govern such entitlement. The terms of any Plan Agreement may
be different for any Executive, and any Plan Agreement may provide additional
benefits not set forth in the Plan or limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Company and the Executive.

(y)"Policy" shall mean that policy of life insurance as described in Section 2
below.

(z)"Premium" shall mean, as to any particular time, the premium as determined
under the terms of the Policy.

4

--------------------------------------------------------------------------------



(aa)"Pre-Retirement Death Benefit" shall mean, with respect to an Executive, the
death proceeds payable under the Policy by the Insurer to the Executive's
Beneficiary, in the amounts set forth in the Endorsement. The Company shall not
be responsible in any way for the tax status of the Pre-Retirement Death
Benefit.

(bb)"Retirement", "Retires", or "Retired" shall mean, with respect to an
Executive, separation from service with the Company on account of his or her
Normal Retirement.

(cc)"Salary Continuation Benefit", means the amount set forth as such in
Schedule B of Section 2 of the Executive's Plan Agreement.

(dd)"Subsidiary" shall mean any corporation, partnership, Limited Liability
Company, venture or other entity in which the Company has at least a 50% equity
ownership interest.

(ee)"Termination of Employment" shall mean, with respect to an Executive, a
"separation from service" within the meaning of Code section 409A, for any
reason other than Retirement, Disability, death or an authorized leave of
absence.

(ff)"Trust" shall mean the trust established pursuant to that certain Master
Trust Agreement, dated as of October 2, 1961, between the Company and the
trustee named therein, as amended from time to time.

(gg)"Year" shall mean a period of twelve (12) consecutive calendar months.



2.Acquisition of Policy; Ownership of Insurance; Enrollment Requirements.

(a)Acquisition of Policy; Ownership of Insurance.    The parties to this Plan
shall cooperate in applying for and obtaining the Policy. The Policy shall be
issued to the Company as its sole and exclusive owner, subject to the
Endorsement in favor of the Executive.

(b)Enrollment Requirements.    As a condition of participation, each selected
Executive must complete, execute and return a Plan Agreement and a Beneficiary
Designation Form to the Administrator. In addition, the Administrator (or the
Administrator, upon and after a Change in Control Event) shall establish from
time to time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

(c)Executive's and Beneficiary's Tax Liability.    The Executive acknowledges
that, prior to the Endorsement Termination Date, under current law, he or she
shall have taxable income equal to the value of the "economic benefit" derived
by the Executive from the Policy's insurance protection, as determined for
Federal income tax purposes under applicable Internal Revenue Service guidance.

3.Premium Payments.    Prior to the Endorsement Termination Date, the Company
shall pay to the Insurer each Premium on or before the date that it is due. In
the event that the Company fails to pay a Premium, or a portion thereof, the
Executive may pay, but is not required to pay, such Premium or portion thereof,
and the Company shall immediately reimburse the Executive for any amount so
paid. Upon and after the Endorsement Termination Date, the Company shall be
entitled to exercise all of the rights of the owner under the Policy, including
the right in its sole and absolute discretion to pay or not to pay additional
Premiums when due in order to keep the Policy in force for the sole benefit of
the Company. Therefore, upon and after the Endorsement Termination Date, the
Executive shall have no right to be reimbursed by the Company for any subsequent
payment of Premiums by the Executive to the Insurer.

5

--------------------------------------------------------------------------------



4.Rights and Interests in the Policy.

(a)Rights of Company.    Except for those rights granted to the Executive in the
Endorsement pursuant to Section 4(b) below, the Company shall have all of the
rights of the owner under the Policy and shall be entitled to exercise all of
such rights, options and privileges without the consent of the Executive;
provided, however, the Company agrees not to exercise any right to surrender the
Policy before the Endorsement Termination Date.

(b)Endorsement and Endorsement Termination Date.    The Endorsement to the
Policy, as specified in Schedules A-1 and A-2 of Section 2 of the Plan
Agreement, shall be in full force and effect prior to the Endorsement
Termination Date. The Endorsement while in effect shall grant to the Executive
the right to designate a Beneficiary under the Policy to receive the Executive's
Pre-Retirement Death Benefit, and to change such designation at any time. Upon
and after the Endorsement Termination Date: the Endorsement shall be immediately
null, void and of no further effect; the interest of the Executive in the Policy
shall irrevocably terminate; no further benefits shall be due the Executive or
his or her Beneficiary under the Policy; and the Executive shall have no further
right to designate a Beneficiary under the Policy.

(c)Conflict.    As between the parties hereto, in the event of conflict between
the terms of the Endorsement and this Plan, the terms of this Plan shall
prevail. The Insurer shall be bound, however, only by the terms of the Policy
and any Endorsement thereto, and shall not be required to pay any amounts to any
person in excess of its obligations under the terms of the Policy.

(d)Collection of Policy Proceeds and Source of Payment of Death Benefit.

(i)If the Executive dies while employed by the Company, and a Pre-Retirement
Death Benefit is due under Section 6(e), the following steps shall occur
promptly following the Executive's death: (A) the Company and the Executive's
Beneficiary shall take all steps necessary to collect the gross proceeds under
the Policy; (B) the Insurer shall pay the Executive's Pre-Retirement Death
Benefit to his or her Beneficiary as specified in Schedule C of the Plan
Agreement; and (C) the Insurer shall pay to the Company the amount, if any, by
which the gross proceeds under the Policy exceed the Pre-Retirement Death
Benefit.

(ii)If the Executive dies, and no Death Benefit is due under Section 6(e), the
following steps shall occur promptly following the Executive's death: (A) the
Company and the Executive's Beneficiary shall take all steps necessary to
collect the gross proceeds, if any, under the Policy; (B) the Insurer shall pay
the gross proceeds, if any, under the Policy to the Company; and (C) neither the
Insurer or the Company shall pay any death benefit to the Executive's
Beneficiary.

5.Insurer.    The Insurer is not a party to this Plan, shall in no way be bound
by or charged with notice of its terms, and is expressly authorized to act only
in accordance with the terms of the Policy. The Insurer shall be fully
discharged from any and all liability under the Policy upon payment or other
performance of its obligations in accordance with the terms of the Policy.

6.Benefits.

(a)One Benefit.    Notwithstanding any other provision of this Plan that may be
construed to the contrary, in no event shall an Executive or his or her
Beneficiary or both receive more than one Benefit under this Plan.

6

--------------------------------------------------------------------------------



(b)Retirement Benefit Elections.    Subject to the Executive's continuous
employment from the effective date of his or her Plan Agreement until his or her
Retirement, the Executive shall have the right to elect one Form of Retirement
Benefit set forth in Section 6(c) below; provided, however, that notwithstanding
any other provision of this Plan that may be construed to the contrary, in no
event shall an Executive or his or her Beneficiary or both receive more than one
Form of Retirement Benefit under this Plan. The Executive's elections shall be
governed by the provisions set forth in this Section 6(b). The Executive shall
elect his or her Form of Retirement Benefit no later than December 31, 2008 (or
such earlier time as specified in applicable Internal Revenue Service guidance).

(i)Elections In General; Default Election.    An Executive, in connection with
his or her commencement of participation in the Plan (or, if later, by
December 31, 2008 (or such earlier time as specified in applicable Internal
Revenue Service guidance)), shall do one of the following: (a) the Executive
shall elect on his or her Plan Agreement to receive one (1) Form of Retirement
Benefit set forth in Section 6(c) in the event of his or her Retirement; or (b)
with respect to the Grandfathered Benefit only, the Executive may decline to
make an election under clause (a) until the last day of the Year preceding the
Year in which Retirement occurs. If an Executive does not make any election with
respect to the Form of Retirement Benefit, or fails to make a timely election
after deferring an election according to the clause (b) above, then the
Executive shall be deemed to have elected the Lump Sum Benefit as his or her
Form of Retirement Benefit.

(ii)Changing Elections; Time before Retirement.    An Executive may change his
or her Form of Retirement Benefit to an allowable alternative Form of Retirement
Benefit by submitting a new Plan Agreement to the Administrator, provided that
any such Plan Agreement is submitted at least one (1) Year prior to the date of
the Executive's Retirement. Notwithstanding the foregoing, with respect to the
Executive's Non-Grandfathered Benefit, such election shall be effective only to
the extent it further defers payment of the Benefit for at least five (5) years
from when it otherwise would have been paid. Subject to the preceding sentence,
the Plan Agreement most recently accepted by the Administrator shall determine
which Form of Retirement Benefit under Section 6(c) shall be received by the
Executive.

(c)Form of Retirement Benefit.    The Form of Retirement Benefit and its payment
shall be as follows:

(i)Lump Sum Benefit.    If the Executive elects to receive the Lump Sum Benefit
as the Form of Retirement Benefit, the Executive's Lump Sum Benefit shall be
paid to the Executive no later than six (6) months after the date of the
Executive's Retirement (provided that, with respect to the Non-Grandfathered
Benefit, such Lump Sum Benefit shall be paid on the six (6) month anniversary of
such Retirement). The Executive acknowledges that, under current tax law, he or
she will be considered to have taxable compensation income on such payment
date(s) in an amount equal to the Lump Sum Benefit. The Executive's Plan
Agreement shall terminate when the Lump Sum Benefit is paid to the Executive.

7

--------------------------------------------------------------------------------



(ii)Salary Continuation Benefit.    If the Executive elects to receive the
Salary Continuation Benefit as the Form of Retirement Benefit, the Executive
shall be paid his or her Salary Continuation Benefit in 120 equal payments over
a period of 120 months, which payments shall commence no later than six
(6) months after the date of the Executive's Retirement (provided that, with
respect to the Non-Grandfathered Benefit, such Benefit shall commence on the six
(6) month anniversary of such Retirement). Notwithstanding any provision of this
Plan that may be construed to the contrary, if an Executive who elects the
Salary Continuation Benefit provided for by this Section 6(c)(ii) dies after his
or her Retirement but before his or her Salary Continuation Benefit is paid in
full, the Executive's unpaid Salary Continuation Benefit payments shall continue
and shall be paid to the Executive's Beneficiary over the remaining number of
months and in the same amounts as the Salary Continuation Benefit payments would
have been paid to the Executive had the Executive survived. The Executive
acknowledges that he or she and/or his or her Beneficiary will be considered to
have taxable compensation income attributable to the Salary Continuation Benefit
payments under this Section 6(c)(ii). The Executive's Plan Agreement shall
terminate when the final Salary Continuation Benefit payment is made to the
Executive or the Executive's Beneficiary.



(d)Disability Benefit.    In the event that the Administrator determines that
the Executive has experienced a Disability, then, regardless of any election by
the Executive to the contrary, the only Benefit payable with respect to such
Executive shall the Pre-Retirement Death Benefit; provided, however, that such
Benefit shall be payable as a Disability Benefit pursuant to this Section 6(d)
only if the Executive dies on or before the second anniversary of the date he or
she becomes Disabled (the "Second Anniversary Date"). After the Second
Anniversary Date, the obligation of the Company to provide any Benefit
whatsoever with regard to such Executive under this Plan shall terminate.

(e)Pre-Retirement Death Benefit.    If the Executive dies prior to the
Endorsement Termination Date and prior to experiencing a Termination of
Employment, then his or her Pre-Retirement Death Benefit shall be paid pursuant
to Section 4(d). The Pre-Retirement Death Benefit shall be paid to his or her
Beneficiary no later than six (6) months after the date the Administrator is
provided with proof, that is satisfactory to the Insurer and the Administrator,
of the Executive's death.

(f)Change in Control Benefit.    If the Executive's Termination of Employment
occurs due to an Adverse Change in Employment Condition (but before the
Executive is eligible to Retire (within twenty-four (24) months following a
Change in Control Event, the Executive shall receive his or her Benefit in the
form of a Lump Sum Benefit on the six (6) month anniversary of such Termination
of Employment (provided, however, that if the Executive is eligible to Retire,
his or her Benefit shall be paid in the form of a Lump Sum Benefit on the six
(6) month anniversary of the date the Executive separates from service
regardless of the reason for such separation). The six-month delayed referred to
in this Section 6(f) shall apply only to the extent the Executive is a
"specified employee" within the meaning of Code section 409A, and the Lump Sum
Benefit referred to herein shall be paid immediately upon Termination of
Employment or Retirement to the extent the Executive is not a specified employee
(e.g., because the Company's stock is not publicly traded on an established
securities market).

8

--------------------------------------------------------------------------------





7.Beneficiary Designation.

(a)Beneficiary.    Each Executive shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of
an Executive. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Executive participates.

(b)Beneficiary Designation; Change; Spousal Consent.    An Executive shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Administrator or its designated agent.
An Executive shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Administrator's rules and procedures, as in effect from time to time. If the
Executive names someone other than his or her spouse as a Beneficiary, a spousal
consent, in the form designated by the Administrator, must be signed by that
Executive's spouse and returned to the Administrator. Upon the acceptance by the
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the Executive
and accepted by the Administrator prior to his or her death.

(c)Acknowledgment.    No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

(d)No Beneficiary Designation.    If an Executive fails to designate a
Beneficiary as provided in Sections 7(a), 7(b) and 7(c) above, or if all
designated Beneficiaries predecease the Executive or die prior to complete
distribution of the Executive's benefits, then the Executive's designated
Beneficiary shall be deemed to be his or her surviving spouse. If the Executive
has no surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Executive's estate.

(e)Doubt as to Beneficiary.    If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its discretion, to withhold such payments
until this matter is resolved to the Administrator's satisfaction.

(f)Discharge of Obligations.    The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company from all further
obligations under this Plan with respect to the Executive, and that Executive's
Plan Agreement shall terminate upon such full payment of benefits.

8.Administration of Plan.

(a)Prior to a Change in Control Event.    Prior to a Change in Control Event,
this Plan shall be administered by the Committee. Members of the Committee may
be Executives under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is an
Executive shall not vote or act on any matter relating solely to himself or
herself.

9

--------------------------------------------------------------------------------



(b)Upon and After a Change in Control Event.    For purposes of this Plan, the
Company shall be the "Administrator" at all times prior to the occurrence of a
Change in Control Event. Upon and after the occurrence of a Change in Control
Event, the "Administrator" shall be an independent third party selected by the
individual who, immediately prior to such event, was the Company's Chief
Executive Officer or, if not so identified, the Company's highest ranking
officer (the "Ex-CEO"). The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan including, but not limited to benefit
entitlement determinations. When making a determination or calculation, the
Administrator shall be entitled to rely on information furnished by an Executive
or the Company. Upon and after the occurrence of a Change in Control Event the
Company must: (i) pay all reasonable administrative expenses and fees of the
Administrator; (ii) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney's fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (iii) supply full and timely
information to the Administrator or all matters relating to the Plan, the
Executives and their Beneficiaries, the date of circumstances of the
NormalRetirement, Disability, death or Termination of Employment of the
Executives, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control Event, the Administrator
may be terminated (and a replacement appointed) only by the approval of the
Ex-CEO. Upon and after a Change in Control Event, the Administrator may not be
terminated by the Company.

(c)Binding Effect of Decisions.    The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

(d)Indemnity of Administrator.    The Company shall indemnify and hold harmless
the members of the Administrator, and any person to whom duties of the Committee
may be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Administrator, any of its
members, or any such person.

(e)Information.    To enable the Administrator to perform its functions, the
Company shall supply full and timely information to the Administrator on all
matters relating to the compensation of its Executives, the date and
circumstances of the Normal Retirement, Disability, death or Termination of
Employment of its Executives, and such other pertinent information as the
Administrator may reasonably require.



9.Plan; Named Fiduciary.

(a) Plan.    This Plan is part of the Fluor Corporation Amended and Restated
Executive's Supplemental Benefit Plan, and is comprised of the Plan described in
this instrument plus all Plan Agreements that so reference their association
with the Plan.

(b)Fiduciary.    The Company is the named fiduciary of the Plan for purposes of
this Plan.

10

--------------------------------------------------------------------------------





10.Claims Procedure.

(a) Presentation of Claim.    The Executive, or his or her Beneficiary (such
Executive or Beneficiary being referred to below as a "Claimant") may deliver to
the Administrative Committee a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant. The claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

(b)Notification of Decision.    The Administrative Committee shall consider a
Claimant's claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. If the Administrative Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Administrative Committee expects
to render the benefit determination. The Administrative Committee shall notify
the Claimant in writing.

(i)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(ii)that the Administrative Committee has reached a conclusion contrary, in
whole or in part, to the Claimant's requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

(A)the specific reason(s) for the denial of the claim, or any part of it;

(B)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(C)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(D)an explanation of the claim review procedure set forth in Section 10(c)
below; and

(E)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

(c)Review of a Denied Claim.    On or before sixty (60) days after receiving a
notice from the Administrative Committee that a claim has been denied in whole
or in part, a Claimant (or the Claimant's duly authorized representative) may
file with the Administrative Committee a written request for a review of the
denial of the claim. The Claimant (or the Claimant's duly authorized
representative):

(i)may, upon request and free of charge have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(ii)may submit written comments or other documents; and/or

(iii)may request a hearing, which the Administrative Committee, in its sole
discretion, may grant.

11

--------------------------------------------------------------------------------



(d)Decision on Review.    The Administrative Committee shall render its decision
on review promptly, and no later than sixty (60) days after the Administrative
Committee receives the Claimant's written request for a review of the denial of
the claim. If the Administrative Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial sixty (60) day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrative Committee expects to render the benefit
determination. In rendering its decision, the Administrative Committee shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

(i)specific reasons for the decision;

(ii)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(iii)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(iv)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a).

(e)Legal Action.    A Claimant's compliance with the foregoing provisions of
this Section 10 is a mandatory prerequisite to a Claimant's right to commence
any legal action with respect to any claim for benefits under this Plan.



11.Withholding; Income and Employment Taxes.

(a)Prior to the Endorsement Termination Date, if the Executive has an economic
benefit under this Plan, the Company shall withhold from that Executive's cash
compensation, or the Beneficiary's payment, in a manner determined by the
Company, the Executive's or Beneficiary's share of all federal, state and local
income taxes, FICA and other employment taxes on such economic benefit.

(b)The Company, or the trustee of the Trust, shall withhold from any Benefit
accruals or payments made to an Executive or his or her Beneficiary under this
Plan all federal, state and local income taxes, FICA and other employment taxes
required to be withheld by the Company, or the trustee of the Trust, in
connection with such Benefit payments, in amounts and in a manner to be
determined in the sole discretion of the Company and the trustee of the Trust.

12.Protective Provisions.    The Executive will cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payments of benefits hereunder, taking such physical examinations
as the Company may deem necessary and taking such other action as may be
required by the Company. If any Executive commits suicide during the two-year
period commencing upon the date of his or her Plan Agreement, or if an Executive
makes any material misstatements of information or nondisclosure of medical
history, then no benefits shall be payable hereunder, or, in the sole discretion
of the Company's board of directors, benefits may be payable in a reduced
amount.

12

--------------------------------------------------------------------------------



13.Amendment of Plan; Termination.    This Plan shall not be modified or amended
except by a writing signed by the Company and the Executive. Except as otherwise
provided in the next sentence, either party may terminate this Plan, and
Executive's participation in the Plan, at any time, provided that the
obligations of the party terminating the Plan and the Plan with respect to the
Executive are performed in full under the Plan as of the time of the
termination. Notwithstanding the foregoing and any other provision of this Plan
that may be construed to the contrary, upon and after a Change in Control Event,
neither this Plan, nor the Executive's participation in this Plan, may be
terminated by the Company without the express written consent of the Executive,
which consent may be unreasonably withheld.

14.Binding Plan.    This Plan shall inure to the benefit of, be binding upon,
and be enforceable by the heirs, administrators, executors, successors and
assigns of each party to this Plan.

15.State Law.    Except to the extent preempted by ERISA, this Plan shall be
subject to and be construed under the internal laws of the State of Delaware,
without regard to its conflicts of laws principles.

16.Validity.    In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts of this Plan, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted in this Plan.

17.Not a Contract of Employment.    The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Executive. Such employment is hereby acknowledged to be an "at will" employment
relationship that can be terminated at any time for any reason, with or without
cause, unless expressly provided in a separate written employment Plan. Nothing
in this Plan shall be deemed to give the Executive the right to be retained in
the service of the Company or to interfere with the right of the Company to
discipline or discharge the Executive at any time.

18.Notice.    Any notice or filing required or permitted to be given under this
Plan to the Company or to the Insurer shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

If to the Company:
        Fluor Corporation
        6700 Las Colinas Blvd.
        Irving, Texas 75039
        Attn: Executive Director, Executive Compensation Services

If to the Insurer:
        Security Life Insurance Company of Denver, Inc.
        Security Life Center
        1290 Broadway
        Denver, Colorado 80203

        Sun Life Assurance Company of Canada
        Sun Life Executive Park, SC 2145
        Wellesley Hills, MA 02181

19.Unsecured General Creditor.    Executives and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company's assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company. The
Company's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

13

--------------------------------------------------------------------------------



20.Discharge of Obligations.    The full payment of Benefits due under the Plan
to an Executive or his or her Beneficiary shall fully and completely discharge
the Company from all further obligations under the Plan with respect to the
Executive and his or her Beneficiary, and the Executive's Plan Agreement shall
terminate upon such full payment of Benefits.

21.Legal Fees To Enforce Rights After Change in Control Event.    The Company is
aware that upon the occurrence of a Change in Control Event, the board of
directors of the Company (which might then be composed of new members) or a
shareholder of the Company or of any successor corporation might then cause or
attempt to cause the Company or such successor to refuse to comply with its
obligations under the Plan and might cause or attempt to cause the Company to
institute, or may institute, litigation seeking to deny the Executive the
benefits intended under the Plan. In these circumstances, the purpose of the
Plan could be frustrated. Accordingly, if, following a Change in Control Event,
it should appear to any Executive or the Administrator that the Company or any
successor corporation has failed to comply with any of its obligations under the
Plan or any agreement thereunder or, if the Company or any other person takes
any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Executive the benefits intended to be provided, then the Company irrevocably
authorizes such Executive or the Administrator or both to retain counsel of his
or her or their choice(s) at the expense of the Company to represent such
Executive or the Administrator or both, as the case may be, in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder or other person
affiliated with the Company, or any successor thereto in any jurisdiction. The
Executive or the Administrator or both, as the case may be, shall be entitled to
receive advances from the Company promptly on demand in the amount of the
attorney's fees and expenses incurred in accordance with this Section 21. In all
events, any payments made pursuant to this Section 21 shall be made no later
than the end of the year following the year in which the related expense is
incurred.

22.Entire Plan.    This Plan constitutes the entire Plan between the parties
hereto with regard to the subject matter of this Plan and supersedes all
previous negotiations, Plans and commitments in respect thereto. No oral
explanation or oral information by either of the parties to this Plan shall
alter the meaning or interpretation of this Plan. This Plan may not be amended
or modified except by a written instrument executed by the Company and the
Executive

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



FLUOR EXECUTIVES' SUPPLEMENTAL BENEFIT PLAN (Amended and Restated as of January
1, 2008)
AMENDED AND RESTATED FLUOR EXECUTIVES' SUPPLEMENTAL BENEFIT PLAN
